Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “wherein power consumption for the second arithmetic processing is lower than power consumption for the first arithmetic processing” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 4, the claim limitation “wherein the digital arithmetic circuit alternately repeats first arithmetic processing, which is arithmetic processing on the first digital signal, and second arithmetic processing, which is not used to output the second digital signal” is indefinite as it is unclear what patentable boundaries of “second arithmetic processing, which is not used to output the second digital signal” are. The “second arithmetic processing”, under the BRI, also may not be used for multiple other reasons besides “output of the second digital signal”. It is unclear what is “second arithmetic processing”.
The Examiner interpreted this limitation as arithmetic processing at two different times.

With regards to Claim 5, the claim limitation “wherein at least a part of the second arithmetic processing is the same as the first arithmetic processing” is indefinite as it is unclear what patentable boundaries of “the same” arithmetic processing. The specification presents different possible criteria of “the same” processing characteristics such as the same length of time [0097], the same power consumption [0098]. 
It could also mean using the same processing conversion algorithm. The latter interpretation is used by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Teppei Higuchi et al. (US 2015/0145609), hereinafter ‘Higuchi’ in view of  Robert E. Heinz et al. (US 2012/0221252), hereinafter ‘Heinz’.
With regards to Claim 1, Higuchi discloses 
A physical quantity detection circuit (The gyro sensor detects a physical quantity such as angular velocity [0008]), comprising: 
an analog/digital conversion circuit performing analog/digital conversion processing on an analog signal based on an output signal from a physical quantity detection element and outputting a first digital signal; 
a digital arithmetic circuit having the first digital signal inputted thereto, performing arithmetic processing on the first digital signal, and outputting a second digital signal (The detection circuit 60 includes an A/D converter circuit 100. The A/D converter circuit 100 performs an A/D conversion based on the clock signal (e.g., the clock signal divided in frequency) from the clock signal generation circuit 150. For example, the A/D converter circuit 100 converts the analog detection signal (the desired signal) into a digital signal (digital data). Then, a DSP section (a digital signal processing section) 110 provided to the control section 140 receives the digital signal from the A/D converter circuit 100, and then performs digital signal processing on the digital signal. The digital signal processing (DSP) section 110 performs the digital signal processing based on the clock signal from the clock signal generation circuit [0138-0138], wherein the DSP processing is patentably equivalent to a digital arithmetic processing as known in the art, emphasis added by examiner); and 
a regulator circuit (Fig.20, 22-1,2,3) supplying a power-supply voltage to the analog/digital conversion circuit (Fig.20, 10-1,2,3) and the digital arithmetic circuit processing (Fig.20, 110).
However, Higuchi is silent with regards to the digital arithmetic circuit that does not perform an arithmetic processing start operation to start the arithmetic processing and an arithmetic processing end operation to end the arithmetic processing, during an analog/digital conversion period when the analog/digital conversion processing is performed.
Heinz discloses that digital signal processing (DSP) does not start operation during an analog/digital conversion period when the analog/digital conversion processing is already performed (During time block 596 (e.g., 15 .mu.sec), the digital signal processing ("DSP") (using, for instance, the modified Goertzel algorithm described above) is performed to calculate the power from the data read from the ADC buffer during time block 591 [0185]) because the DSP operation only starts when the data could be read from a buffer, i.e. the ADC conversion processing ended (sequential operation, Fig.29), emphasis added by examiner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higuchi in view of Heinz to wait with the start of digital arithmetic circuit processing operation that inherently includes end of the operation if the start operation was not launched, emphasis added by examiner, during an analog/digital conversion period when the analog/digital conversion processing is performed to be able to accurately process multiple channels of the analog signals (Heinz [0182]) one channel at a time (The data previously converted for the previous channel is read, and then a conversion on currently measured data of the next channel begins. While the A/D conversion of the voltage analog corresponding to the detected optical signals proceeds on the present channel, data from the previous conversion and the previous channel, which was read from the ADC buffer, is processed by DSP to identify the component having the correct excitation frequency. Thus, processing and measurement overlap, Heinz [0183]).

With regards to Claim 4, Higuchi in view of Heinz discloses the claimed invention as discussed in Claim 1.
Heinz discloses the digital arithmetic circuit alternately repeats arithmetic processing, which is arithmetic processing on multiple signals (data from the previous conversion and the previous channel, which was read from the ADC buffer, is processed by DSP to identify the component having the correct excitation frequency. [0183]; the signal measured during sampling time slot 593 is converted to a digital measurement of voltage during the conversion time slot 594 and is stored in the ADC buffer register, replacing the previously-stored value, which is then read in the beginning of the next 50 .mu.sec time slot The processor calculates a digital value which is a representation of the next current data point in the LED current waveform. In parallel with time blocks 593 and 594, during time block 595 (e.g., 9 .mu.sec), the next LED current data point in the AC waveform can be sent to a digital to analog converter ("DAC") [0184]; During time block 596 (e.g., 15 .mu.sec), the digital signal processing ("DSP") (using, for instance, the modified Goertzel algorithm described above) is performed to calculate the power from the data read from the ADC buffer during time block 591 [0185]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higuchi in view of Heinz that the digital arithmetic circuit alternately would repeat first arithmetic processing, which is arithmetic processing on the first digital signal, and second arithmetic processing, which is not used to output the second digital signal to be able to process multiple signals.

With regards to Claims 5 and 6, Higuchi in view of Heinz discloses the claimed invention as discussed in Claim 4.
Heinz discloses using the same arithmetic digital conversion algorithm which is implied by repeated processing discussed in Claim 4 that would inherently use the same power using same DSP device.

With regards to Claim 7, Higuchi in view of Heinz discloses the claimed invention as discussed in Claim 4.
However, the combination does not disclose wherein power consumption for the second arithmetic processing is lower than power consumption for the first arithmetic processing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higuchi in view of Heinz that power consumption for the second arithmetic processing is lower than power consumption for the first arithmetic processing when the second arithmetic processing, for example, would use slower clock speed as known in the art.

With regards to Claim 8, Higuchi in view of Heinz discloses the claimed invention as discussed in Claim 1.
Heinz further discloses wherein the digital arithmetic circuit performs the arithmetic processing operation (Fig.29, Step 596), that inherently includes start and end of the arithmetic processing operation, during a period that is not the analog/digital conversion period (Fig.29, Steps 591-594).

With regards to Claim 11, Higuchi in view of Heinz discloses the detection element as discussed in Claim 1, and Higuchi further discloses the physical quantity detection element (oscillation detector [0178]).

With regards to Claim 12, Higuchi in view of Heinz discloses the claimed limitation as discussed with regrds to Claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi in view of Heinz, in further view of Tyson Tuttle et al. (US 2006/0003722), hereinafter ‘Tuttle’.
Higuchi in view of Heinz discloses the claimed invention as discussed in Claim 1 except that an operating clock of the analog/digital conversion circuit and an operating clock of the digital arithmetic circuit are generated by different clock generation circuits.
Tuttle discloses that operating clock of the analog/digital conversion circuit and an operating clock of the digital arithmetic circuit are generated by different clock generation circuits (the DSP 108 and the ADCs and DACs 156, 158, 170 and 172 are operating at different clock frequencies [0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higuchi in view of Heinz, and further in view of Tuttle to generate operating clock of the analog/digital conversion circuit and an operating clock of the digital arithmetic circuit by different clock generation circuits to accommodate different data rates (Because the DSP 108 and the ADCs and DACs 156, 158, 170 and 172 are operating at different clock frequencies, the buffers 352, 354, 356 and 358 can be used to buffer the data between the different data rates. These buffers 352, 354, 356 and 358 can be, for example, dual port buffer memories that have the ability to input data at one desired clock rate and output data at another desired clock rate, Tuttle [0054]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi in view of Heinz, in further view of Niels Knudsen (US 6380874), hereinafter ‘Knudsen’.
Higuchi in view of Heinz discloses the claimed invention as discussed in Claim 1 except that the digital arithmetic circuit performs the arithmetic processing at least during the analog/digital conversion period.
Knudsen discloses that the digital arithmetic circuit performs the arithmetic processing at least during the analog/digital conversion period (Also, unlike the implementation described in U.S. patent application Ser. No. 09/351,759, the host computer 102 is not required to perform calibration processing off-line to determine the proper calibration coefficients, but rather an on-board processor (e.g., DSP 222) can perform the calibration processing, preferably in real time during operation of the A/D converter, Col.11, Lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higuchi in view of Heinz, and further in view of Tuttle that the digital arithmetic circuit performs the arithmetic processing at least during the analog/digital conversion period to be able to support real time calibration (may perform the calibration calculations in real time, as opposed to the host computer having to perform these calculations off-line in a non real-time manner, Knudsen, Col.11, Lines 40-43).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi in view of Heinz, in further view of MASAKUNI YAMAMOTO et al. (EP 0594423 A2), hereinafter ‘Yamamoto’.
With regards to Claim 9 and 10, Higuchi in view of Heinz discloses the claimed invention as discussed in Claim 8 and 9, respectfully.
However, Higuchi is silent with regards to an adjustment circuit adjusting a timing of the arithmetic processing start operation and a timing of the arithmetic processing end operation (Claim 8) and further comprising a storage unit storing an adjustment value, wherein the adjustment circuit adjusts the timing of the arithmetic processing start operation and the timing of the arithmetic processing end operation, based on the adjustment value stored in the storage unit (Claim 9).
Heinz discloses timing of the arithmetic processing operation (15 microseconds, DSP processing 596, Fig.29) that starts after Step 595, i.e. “processing start operation” and lasts 15 microsecond, i.e. “processing end operation”.  
Heinz also discloses that unused 24 microsecond are left (Step 597, Fig.29).
Yamamoto discloses using a corresponding adjustment circuit, adjustment of a timing of the arithmetic processing start operation and a timing of the arithmetic processing end operation (The delay circuit 302 adjusts the timing of the arithmetic processing, and the clock signal determines the timing at which the waveform is read out from the waveform memory means, Description).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higuchi in view of Heinz, and further in view of Yamamoto to adjust a timing of the arithmetic processing start operation and a timing of the arithmetic processing end operation, using a corresponding adjustment circuit, when needed for a measurement period because the times are configurable (Heinz [0181]) or when the clock signal determines the timing at which the waveform is read out from the waveform memory means (Yamamoto, Description).
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higuchi in view of Heinz, and Yamamoto to employ a storage unit storing an adjustment value for the adjustment circuit ability to adjust the timing of the arithmetic processing start operation and the timing of the arithmetic processing end operation, based on the adjustment value stored in the storage unit based on already configured and stored timing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“ANALOG-DIGITAL CONVERSION”, FUNDAMENTALS OF SAMPLED DATA SYSTEMS, Chapter 2, https://www.analog.com/media/en/training-seminars/design-handbooks/Data-Conversion-Handbook/Chapter2.pdf, 2016, discloses fundamentals of sampled data systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863